245 F.2d 873
Matter of the Arbitration Between ILIOS SHIPPING and TRADING CORP., S. A., Petitioner-Appellee,v.AMERICAN ANTHRACITE & BITUMINOUS COAL CORP., Respondent-Appellant.
No. 370.
Docket 24533.
United States Court of Appeals Second Circuit.
Argued June 6, 1957.
Decided June 26, 1957.

Appeal from the United States District Court for the Southern District of New York; Archie O. Dawson, Judge.
Respondent appeals from an order entered pursuant to 9 U.S.C. § 9 confirming an arbitration award over objections. Reported below, D.C., 148 F. Supp. 698.
Cardillo & Smith, New York City (Joseph Cardillo, Jr. and Charles H. Bridge, Jr., New York City, of counsel), for petitioner-appellee.
Hays, St. John, Abramson & Heilbron, New York City (Osmond K. Fraenkel and Harold Epstein, New York City, of counsel), for respondent-appellant.
Before MEDINA, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order entered on February 8, 1957, by Judge Dawson in the Southern District of New York confirming an arbitration award. Appellant opposed the confirmation on several grounds, the only one of which urged on appeal being the "evident partiality" of one of the arbitrators. We adopt Judge Dawson's treatment of this contention in his opinion reported at D.C., 148 F. Supp. 698, and the order accordingly is


2
Affirmed.